DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Office Action is in response to the Application filed on July 29th, 2020.  Claims 1-20 are presently pending and are presented for examination.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a machine adapted for operation powered by one of a plurality of interchangeable power sources, classified in E02F 9/2075.
II. Claims 1-9 and 17-20, drawn to a variable machine display for a machine adapted for operation powered by one of a plurality of interchangeable power sources, classified in B60K 35/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because Invention II requires a display to display information and icons according to the plurality of interchangeable power sources, while this is not required for invention I, which instead requires that a counterweight is disposed at a first end of the swing frame where the counterweight is hallowed out to include a power source, which is not required in Invention II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require a search in at least CPC E02F 9/2075, as well as a unique text search.  Invention II would not be search as above and would require a search in at least CPC B60K 35/00, as well as a unique text search.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with William Trousdell, 38367, on November 14th, 2022 a provisional election was made with traverse to prosecute the invention of Invention I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1st, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 364 in Fig 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 10, “standardize the power output by each of the plurality of power sources to provide a normalized, consistent control and operation of systems of the machine controlled by the main machine electronic control module regardless of which of the plurality of power sources is mounted on the machine” is indefinite.  It is not clear how one would go about standardizing a power output, nor is there any further explanation for this within the specification.  It is also unclear what is considered a “normalized” output of the power sources, as there is no clear definition or explanation of what makes a power output normalized.    
In regards to claims 2-9 and 11-16, the claims are dependent upon a rejected claim, and are therefore rejected.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama et al. (US 20070214782; hereinafter Komiyama; already of record from IDS) in view of Ishii et al. (JP 2020056152; hereinafter Ishii).
In regards to claim 10, Komiyama discloses of a machine adapted for operation powered by any one of a plurality of interchangeable power sources (Para 0038, Abstract), the machine comprising:
an undercarriage configured for supporting ground engagement members that propel the machine (Para 0005, Fig 8);
an upper structure rotatably supported on the undercarriage, the upper structure comprising a swing frame, the swing frame being configured for supporting an operator cab, any one of the plurality of interchangeable power sources, hydraulic components, and electrical components (Para 0005-0006, 0008, Fig 8);
…
a power system electronic control module (Para 0038-0042); and
a main machine electronic control module, the power system electronic control module comprising (Para 0038-0042):
one or more processors (Para 0038-0042; wherein it is well known in the art of the current application that controllers include one or more processors) configured to:
receive variables, control parameters, and standards associated with operation of each of the plurality of interchangeable power sources from one or more of sensors, input devices, output devices, and memory communicatively coupled to the one or more processors (Para 0038-0042, Fig 1), 
utilize control logic, machine operational inputs and outputs, sensed and processed signals associated with position, movement, and operation of the machine, and one or more of stored, sensed, and processed data, variables, control parameters, and standards to sense and process outputs and operating characteristics specific to each of the plurality of power sources (Para 0038-0042, 0044-0049, 0054-0055, 0057-0060, Figs 3 and 5-6), and
standardize the power output by each of the plurality of power sources to provide a normalized, consistent control and operation of systems of the machine controlled by the main machine electronic control module regardless of which of the plurality of power sources is mounted on the machine (Para 0039, 0044-0047, 0049, 0058, 0060, 0067).

However, Komiyama does not specifically disclose of a counterweight disposed at a first end of the swing frame, the counterweight including a hollowed out portion facing toward the swing frame, the hollowed out portion being centrally aligned with a center core portion of the swing frame configured for supporting the one of a plurality of interchangeable power sources, with the one power source being partially accommodated within the hollowed out portion of the counterweight.
Ishii, in the same field of endeavor, teaches of a counterweight disposed at a first end of the swing frame, the counterweight including a hollowed out portion facing toward the swing frame, the hollowed out portion being centrally aligned with a center core portion of the swing frame configured for supporting the one of a plurality of interchangeable power sources, with the one power source being partially accommodated within the hollowed out portion of the counterweight (Para 0019-0020, 0022, 0024, Figs 8-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a machine adapted for operation powered by any one of a plurality of interchangeable power sources, as taught by Komiyama, to include a counterweight disposed at a first end of the swing frame, the counterweight including a hollowed out portion facing toward the swing frame, the hollowed out portion being centrally aligned with a center core portion of the swing frame configured for supporting the one of a plurality of interchangeable power sources, with the one power source being partially accommodated within the hollowed out portion of the counterweight, as taught by Ishii, in order to balance the weight of the front device (Ishii Para 0019).
In regards to claim 11, Komiyama in view of Ishii teaches of the machine according to claim 10, wherein the power system electronic control module is configured to interface with at least one of a main machine electronic control module, an electrical system electronic control module, and a hydraulic system electronic control module (Komiyama Para 0038-0042, Fig 1).
In regards to claim 12, Komiyama in view of Ishii teaches of the machine according to claim 11, wherein the electrical system electronic control module is configured to control the operation of one or more of electrical components including at least one of an electric motor, an inverter, an insulated-gate bipolar transistor (IGBT), and a capacitor (Komiyama Para 0037-0038).
In regards to claim 13, Komiyama in view of Ishii teaches of the machine according to claim 11, wherein the hydraulic system electronic control module is configured to control the operation of one or more of hydraulic components including at least one of a pump, a motor, and a valve (Komiyama Para 0037, Fig 1).
In regards to claim 14, Komiyama in view of Ishii teaches of the machine according to claim 10, wherein the power system electronic control module senses and determines which of the plurality of interchangeable power sources is operating on the machine (Komiyama Para 0038-0042).
In regards to claim 1, the claim recites analogous subject matter to claim 10, and is therefore rejected on the same premise.
In regards to claim 2, Komiyama in view of Ishii teaches of the machine control system according to claim 1, wherein the one or more processors are included in a power system electronic control module (Komiyama Para 0038-0042; wherein it is well known in the art of the current application that controllers include one or more processors).
In regards to claims 3-6, the claims recite analogous limitations tom claims 11-14, and are therefore rejected on the same premise.  
In regards to claim 9, Komiyama in view of Ishii teaches of the machine control system according to claim 1, wherein the one or more processors are configured to determine a control strategy for controlling the systems of the machine based on the standardized power output from the power source mounted on the machine (Komiyama Para 0039, 0044-0047, 0049, 0058, 0060, 0067).
Claim(s) 15 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama in view of Ishii as applied to claim 10 above, and further in view of O’Neil et al. (US 20080053722; hereinafter O’Neil).
In regards to claim 15, Komiyama in view of Ishii teaches of the machine according to claim 14, wherein the plurality of interchangeable power sources include … a battery (Komiyama Para 0038)…

However, Komiyama in view of Ishii does not teach of the plurality of interchangeable power sources include a diesel engine … a fuel cell, and a tethered cable system configured to receive electrical power from a source external to the machine.
O’Neil, in the same field of endeavor, teaches of the plurality of interchangeable power sources include a diesel engine (Para 0005, claim 13) … a fuel cell (Para 0032), and a tethered cable system configured to receive electrical power from a source external to the machine (Para 0032, 0027-0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a machine adapted for operation powered by any one of a plurality of interchangeable power sources, as taught by Komiyama in view of Ishii, to include the plurality of interchangeable power sources include a diesel engine, a fuel cell, and a tethered cable system configured to receive electrical power from a source external to the machine, as taught by O’Neil, in order to consume less fuel (O’Neil Para 0018).
In regards to claim 7, the claim recites analogous subject matter to claim 15, and is therefore rejected on the same premise.
Claim(s) 16 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komiyama in view of Ishii as applied to claim 10 above, and further in view of Anders et al. (US 20120253610; hereinafter Anders).
In regards to claim 16, Komiyama in view of Ishii teaches of the machine according to claim 10.
However, Komiyama in view of Ishii does not specifically teach of wherein the one or more of stored, sensed, and processed data, variables, control parameters, and standards are retrieved by the one or more processors from one or more lookup tables or maps.
Anders, in the same field of endeavor, teaches of wherein the one or more of stored, sensed, and processed data, variables, control parameters, and standards are retrieved by the one or more processors from one or more lookup tables or maps (Para 0037, 0039, 0043).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a machine adapted for operation powered by any one of a plurality of interchangeable power sources, as taught by Komiyama in view of Ishii, to include the one or more of stored, sensed, and processed data, variables, control parameters, and standards are retrieved by the one or more processors from one or more lookup tables or maps, as taught by Anders, in order to determine weighting values for power ratios (Anders Para 0037).
In regards to claim 8, the claim recites analogous subject matter to claim 16, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tanaka (US 20110000726) discloses of a vehicle that can operate by utilizing a charging system, a battery, or an engine, which are interchangeable power sources.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE J KINGSLAND whose telephone number is (571)272-3268. The examiner can normally be reached Mon-Thurs 8:30-5:30, every other Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.J.K./               Examiner, Art Unit 3663                                                                                                                                                                                         
/JAMES M MCPHERSON/               Examiner, Art Unit 3663